Citation Nr: 1013701	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-24 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to March 1970, 
and from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

As will be discussed below, the medical evidence of record 
has suggested that the Veteran may no longer be able to work 
due to his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' 
Claims (Court) held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  As 
such, the issues before the Board are as set forth above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas.  However, it has 
not been productive of total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants an increased initial 
disability rating for the service-connected PTSD.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran's PTSD is currently rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
Under this diagnostic code provision, a 50 percent disability 
rating is warranted when occupational and social impairment 
is found with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A maximum 100 percent disability rating is warranted if there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

A GAF score of 71 to 80 is defined as the presence of 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. § 4.2, 4.6 (2009).

The Veteran essentially asserts that his PTSD is more 
disabling than that contemplated by the current 50 percent 
disability rating.  

The claims file contains correspondence and medical records 
dated from January 2002 to March 2009 from Dr. M.Y., a fee 
contractor with the Vet Center in Shreveport, Louisiana, and 
the Veteran's therapist who directed PTSD group therapy 
sessions.  A January 2002 intake assessment noted the 
Veteran's suicidal ideation.  The Veteran mentioned that he 
had given suicide thought, and had stopped hunting because of 
worry that he might shoot himself.  

A signed statement by the Veteran's spouse received in 
February 2002 indicated that since his return from Vietnam, 
the Veteran had been nervous and jumpy their entire marriage.  
She described his sleep difficulties and being knocked out of 
bed.  

In November 2002 correspondence, Dr. M.Y. reported the 
Veteran's symptoms as including: flashbacks, including 
occasional severe dissociative flashbacks which were a danger 
to himself and others, intrusive thoughts, nightmares, 
serious social impairment, self-isolation, restricted range 
of affect with sudden outbursts of anger, emotional numbness, 
irritability, sleep difficulties, hypervigilance, exaggerated 
startle response, unresolved grief, survivor's guilt, and 
suicidal ideation.  He broke into tears for no apparent 
reason.  Subsequent letters noted that the Veteran has 
chronic and severe symptoms of PTSD.  

In June 2003 correspondence, Dr. M.Y. noted that the Veteran 
could be a danger to himself if overwhelmed with intrusive 
thoughts and emotional memories or excessive stimulus.  Dr. 
M.Y. said there was a poor prognosis for the Veteran's severe 
and chronic symptoms.

The Veteran underwent a VA mental disorders examination in 
November 2003.  He reported severe anxiety, panic, moderate 
depression with suicidal ideation and said that he missed two 
days of work in the past year due to anxiety and depression.  
He felt sexually, physically, and financially inadequate.  He 
also said that he had not taken a vacation in five years 
because he felt guilty because he took a lot of medical 
leave.  He also experienced difficulty sleeping after his 
primary care physician discontinued Seroquel.  The Veteran 
told the examiner that his father was violent toward his 
mother and had physically abused him several times a week.  
The Veteran was a self-taught mechanic who worked as a diesel 
mechanic for 30 years, though he often changed positions 
after a few years due to personality clashes.  He had a 
history of substance abuse but was sober since December 2001.  

On mental status examination, the Veteran was well oriented 
to person, place, time, and purpose.  Mild delusions were 
noted as were auditory and visual hallucinations.  There was 
some evidence of suicidal thinking.  Personal hygiene was 
fair, and socialization was poor.  Long term memory was fair; 
short term memory was good as were attention and 
concentration.  There was no evidence of obsessions, 
compulsion, or rituals.  Speech was soft and poorly 
understood; affect was shallow with disillusionment or 
demoralization and lack of a sense of future.  Panic symptoms 
were noted several times a week requiring a break at work.  
Neurovegetative symptoms of depression were present with 
disturbed sleep and anhedonia.  Anxiety symptoms included 
disturbed dreams, and excessive worry and fears.  Insight was 
fair.  It also was noted that the Veteran had a restricted 
affect.  He preferred being along because he felt dirty and 
unclean.  He used to have angry outbursts all the time, but 
since undergoing private therapy 18 months before he only had 
outbursts one to two times a week.  The VA examiner noted 
evidence of significant impairment in social and occupational 
functioning.  Diagnosis of PTSD was independent of the 
Veteran's past alcohol dependence and use of cannabis.  A GAF 
score of 55, for moderate to serious symptoms, was assigned 
based on flat affect, occasional panic attacks, few friends, 
and conflicts with coworkers and peers.  

VA outpatient treatment records dated from January 2004 to 
June 2006 show GAF scores ranging from 60 to 75.  Records 
dated in April 2004 and November 2004 noted assessments of 
depressive disorder not otherwise specified.  A December 2005 
record noted that the Veteran had been out of work for one 
month.  

The Veteran underwent a VA examination in February 2007.  He 
reported chronic and daily and severe anxiety; moderate 
irritability; mild weekly panic; chronic, daily and severe 
depression; moderate feelings of worthlessness; and mild 
suicidal ideation.  He constantly got angry and his biggest 
fear was losing control and hurting somebody.  He was taking 
antidepressants.  It was noted that the Veteran was fired 
from a job one year earlier (after he was there for 6 years) 
due to an arrogant boss.  

On mental status examination, the Veteran was oriented to 
person, place, time and purpose.  Speech was noted as 
underproductive and intense with depressed mood.  Also noted 
were delusions with paranoid content; auditory and visual 
hallucinations; suicidal and homicidal ideation without 
intent; and poor personal hygiene.  Long-term memory was fair 
and short-term memory was good.  The examiner noted 
obsessions and compulsions or rituals due to the Veteran's 
frequent lock checking at night.  Affect was flat.  Panic 
symptoms were pronounced and neurovegetative symptoms of 
depression were present with disturbed sleep and anhedonia.  
Prominent anxiety symptoms included disturbed dreams and 
excessive worry and fears.  Insight was noted as poor and his 
judgment as good.  Also noted were nightmares a couple times 
a month and exaggerated startle response by history and 
observation.  The examiner described the Veteran's PTSD 
symptoms as chronic, daily, and severe in intensity.  
Diagnosis was chronic PTSD with secondary depressive disorder 
not otherwise specified and paranoid personality disorder not 
otherwise specified with negativistic and schizoid traits.  
The other disorders were thought secondary to PTSD.  A GAF 
score of 50 was assigned due to suicidal ideation, panic, 
paranoid delusions, no friends, and conflicts with family, 
coworkers and peers.  

December 2008 correspondence from Dr. M.Y. noted the 
Veteran's deteriorating mental condition after almost six 
years of treatment.  The Veteran continued to have chronic 
and severe symptoms in four areas affecting his ability to 
function: (1) mood swings and emotional numbness; (2) 
distorted thought processes; (3) impaired ability to 
concentrate and complete tasks; and (4) impaired social 
interaction and family relationships.  Dr. M.Y. noted erosion 
in each area.  

Private medical records dated in February 2009 revealed that 
the Veteran was hospitalized for cardiac catherization.

A March 2009 private medical record of Dr. M.Y. noted the 
Veteran's current PTSD symptoms as: survivor guilt resulting 
in cognitive distortions and negative self worth; emotional 
numbness; isolation and alienation; intrusive images and 
thoughts; sleep disturbance and night terrors; inability to 
form supportive networks; mistrust of relationships; 
dissociation as a defense mechanism; diminished interest in 
significant activities; outburst of anger and rage; impacted 
grief; and anhedonia.

The Veteran underwent a VA mental examination in March 2009.  
Current treatment consisted of PTSD group psychotherapy at a 
VA facility twice a month for an hour and a half and use of 
anti-psychotic and anti-anxiety medications.  It was noted 
that the Veteran had not been employed for less than a year, 
but had not yet retired.  While the Veteran contended that 
his unemployment was due to effects from the mental disorder, 
the examiner indicated that the evidence supported mood and 
personality changes due to the Veteran's cardiovascular 
problems.  

On examination, the Veteran was oriented to person, place and 
time.  Hand wringing was noted with restless and persistent 
mannerisms.  His speech was soft and slow; affect was 
blunted.  Paranoid delusions were noted as was the impression 
that the Veteran did not understand the outcome of his 
behavior.  Insight was partial.  There were no hallucinations 
or obsessive or ritualistic behaviors or homicidal and 
suicidal ideations or episodes of violence.  Remote memory 
was moderately impaired; recent memory was mildly impaired; 
and his immediate memory was normal.  Other symptoms noted 
were an exaggerated startle response, hypervigilance, 
concentration difficulties, angry and irritable outbursts, 
and sleep difficulties.  

Diagnosis was chronic PTSD with mood disorder due to 
cardiovascular surgery with depressive features.  The 
examiner opined that the Veteran's cardiovascular surgery had 
negatively impacted upon his psychosocial functioning and his 
occupational functioning, and that while there were signs and 
symptoms of PTSD there were comorbid disorders that also 
negatively impacted on the Veteran's cognitive and 
psychosocial functioning.  She said that his severe 
personality disorder and pain disorder were, independent of 
his service-connected PTSD, responsible for psychosocial 
impairment.  This examiner opined that the Veteran met the 
criteria for a 30 percent rating under the General Rating 
Formula for Mental Disorders.  She also opined that it was 
impossible to separate PTSD symptoms from the symptoms of 
other disorders without speculation.  While his PTSD signs 
and symptoms were intermittent and would not clinically 
prevent him from mentally functioning in an occupational 
setting, they were combined with the other diagnosed 
disorders and his ability to mentally function in an 
occupational setting was decreased.  She wrote that the 
effect of PTSD alone could not be determined until the 
Veteran had completely recovered from his cardiovascular 
surgery.  A GAF score of 58 was assigned.  

In an August 2009 signed statement, the Veteran protested the 
March 2009 VA examiner's attempt to place his PTSD symptoms 
on his recent heart surgery and noted that his private 
therapist had described his PTSD symptoms in detail over the 
years.  

September 2009 VA hospital records noted the Veteran's 
inpatient psychiatric treatment during a six-day 
hospitalization after a violent episode.  (The violent 
episode is not further described in the record, though the 
November 2009 supplemental statement of the case noted there 
had been a violent episode with his wife.)  On admission, he 
reported depression, anxiety, insomnia, and suicidal 
ideation.  His wife endorsed passive suicidal ideation, and 
said that he did not bathe and had been growing his facial 
and head hair.  He had outbursts and an irritable mood, and 
felt useless, helpless and worthless most of the time.  
Assessment was PTSD and a major depressive disorder, 
recurrent, severe without psychotic features.  A GAF score of 
40 was assigned.  One treatment record noted that the Veteran 
had worked as a diesel mechanic until February 2009 when he 
was no longer able to lift things.  Another record noted the 
Veteran had decreased coping skills.  By hospital discharge, 
the Veteran's GAF score had increased to 55.  Subsequent to 
discharge, during outpatient treatment at the end of the 
month, the Veteran was assigned a GAF score of 65.

In September 2009 the Veteran was granted disability benefits 
from the Social Security Administration for peripheral 
vascular (arterial) disease and essential hypertension and 
not for any psychiatric complaint.  The Board has reviewed 
Social Security Administration medical records, including 
those documents found on CD-ROM format (which are duplicates 
of copies already found in the claims file).  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim, 
especially in regard to a staged rating subsequent to the 
Veteran's March 2009 VA examination since the examiner wrote 
that the effect of PTSD alone could not be determined until 
the Veteran had completely recovered from heart surgery.  
However, the Court has cautioned VA against seeking 
additional medical opinions where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because, at the very least, a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule, therefore, will be applied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  As such, based on the evidence cited 
herein and resolving all doubt in the Veteran's favor, the 
Board finds that his PTSD symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood to warrant a 70 percent rating.  

In this regard, GAF scores of 55 and 50 were noted in his 
November 2003 and February 2007 VA examinations representing 
serious symptoms or serious impairment in social and 
occupational functioning.  Upon admission to a VA hospital in 
September 2009 for inpatient psychiatric treatment, a GAF 
score of 40 was assigned.  Other GAF scores in the record 
ranged from 60 to 75 reflecting mild to moderate symptoms.  
However, the Board notes that GAF scores alone are not 
dispositive for assigning VA disability ratings.  Ratings are 
based on the exhibited psychiatric symptomatology and whether 
that symptomatology meets the criteria for a higher 
disability rating.  The March 2009 VA examiner, who opined 
that the Veteran's PTSD symptomatology only met the criteria 
for a 30 percent schedular rating, is at odds with the 
findings of the previous VA examinations.  Her opinion seemed 
to be based on her notion that the Veteran's heart surgery 
had negatively affected his psychosocial and occupational 
functioning irrespective of the Veteran's psychosocial 
functioning up to that time.  The examiner conceded that it 
was not possible to separate the Veteran's PTSD symptoms from 
the symptoms of depressive and personality disorders without 
resorting to speculation.  As such, the Board finds that the 
Veteran's PTSD symptoms more closely approximate the rating 
criteria required for a 70 percent disability rating during 
the entire period of the appeal.

However, the Board does not find that the Veteran's 
disability picture approximates the criteria for a 100 
percent schedular disability rating.  While the evidence has 
shown that the Veteran's PTSD has resulted in occupational 
impairment, the evidence does not demonstrate that he has 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
or disorientation to time or place; or memory loss for names 
of close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  In fact, the evidence of 
record has specifically noted that while the Veteran had a 
history of suicidal thinking, there was no plan, means, or 
intent.  Therefore, the criteria for a disability rating in 
excess of 70 percent have not been met.

In light of Fenderson, the Board has considered whether a 
staged rating is appropriate in this case.  Evidence of the 
Veteran's PTSD symptoms does not always appear on a straight 
trajectory, supporting either an increase or decrease in 
rating.  While information from the Veteran's Vet Center 
therapist and from his first two VA examinations appears to 
show chronic and severe symptoms, GAF scores after 2004 and 
the results of the March 2009 VA examination suggest the 
Veteran's condition may have improved.  However, that seems 
unlikely in view of the fact that the Veteran lost at least 
two jobs during the appeal period, he is currently 
unemployed, and he was hospitalized for inpatient psychiatric 
treatment recently in September 2009 after an apparent 
violent outburst at home.  (The Board notes here that a 
temporary total rating for hospital treatment or 
convalescence is not available here as the Veteran was not 
hospitalized in excess of 21 days and did not undergo surgery 
for his service-connected PTSD.  See 38 C.F.R. §§ 4.29 and 
4.30 (2009)).  In view of the difficulty of possibly 
assigning higher then lower then higher ratings over a period 
of eight plus years, the Board is convinced that the record 
supports a higher, or 70 percent, rating because of evidence 
throughout the appeal period showing suicidal ideation, 
hallucinations, panic, depression, impaired impulse control, 
such as irritability, neglect of personal appearance, and 
difficulty in adapting to stressful circumstances such as 
employment.  These symptoms, for the most part, remained 
relatively constant throughout the course of the period on 
appeal and, therefore, staged ratings are not warranted in 
this case.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current psychiatric disorder.  
He is certainly competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a claim for an increased schedular 
disability rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that he argues or 
suggests that the clinical data supports a disability rating 
in excess of 70 percent, or that the rating criteria should 
not be employed, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher disability rating.


ORDER

An initial 70 percent disability rating for PTSD is granted, 
subject to the law and regulations governing payment of 
monetary benefits.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement to a TDIU.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009). 

As noted above, the Veteran told the March 2009 VA examiner 
that his recent unemployment was due to the effects of his 
PTSD.  The Board notes that the March 2009 VA examiner, 
however, thought that the Veteran had mood and personality 
changes due to his nonservice-connected cardiovascular 
problems and that these were his primary diagnoses at that 
time.  The examiner reported that the Veteran's 
cardiovascular surgery had resulted in his being medically 
and physically unable to do manual labor, and that his 
picture was convoluted with comorbid diagnoses.  The examiner 
thought the effect of the Veteran's PTSD could not be 
determined until the Veteran had completed recovery from his 
cardiovascular surgery.  

The Board also observes that the Veteran was employed as a 
mechanic during most of the appeal period, but evidence in 
the record indicates that he loses employment every few 
years, perhaps due to personality clashes.  In this case, the 
issue of entitlement to TDIU has been raised at the time that 
he was challenging the assigned disability rating for the 
service-connected PTSD.  Therefore, the claim of TDIU is part 
and parcel with the original claim and is properly before the 
Board.  As the Board is presently without sufficient medical 
evidence to render a TDIU determination, this issue must be 
referred to the RO for initial adjudication.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

To date, since the Veteran was recovering from heart surgery 
at the time of his last VA examination, the Veteran has not 
been afforded a VA medical examination regarding whether his 
service-connected disability alone prevents him from securing 
or following a substantially gainful occupation.  Given the 
discrepancy in opinions of the November 2003 and July 2007 VA 
examiners on the one hand, and the March 2009 VA examiner on 
the other, the Board finds that this claim must be remanded 
for a VA mental examination and opinion to be obtained.  See 
McLendon v. Nicholson, 20  Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination.  The 
claims file should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted. 

The examiner is requested to opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disability (PTSD), renders him unable to 
secure or follow a substantially gainful 
occupation.  The examiner is also asked to 
comment on the impact of the Veteran's 
disability, if any, on the activities of 
daily life.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  
It is requested that the examiner consider 
and reconcile any contradictory evidence 
regarding the above question.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response. 

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


